Concurring Opinion of
McCully, J.
In stating my concurrence with the opinion of the Court as delivered by the Chief Justice, it is not necessary to go over the whole ground as it has been discussed, or to re-state the authorities quoted, or quote further authorities in support of the result we have arrived at. This is not a case in which there is any conflict of authorities.
The Act of 1886 required that to constitute the Supreme Court there should be a Chief Justice and four Associate Justices. Article 65 of the Constitution in prescribing that the Supreme Court shall consist of a Chief Justice and not less than two *208Associate Justices, plainly provides for the creation of more than two Associate Justices by statute. But when a statute is enacted requiring more than two Associate Justices and such additional Justices have been commissioned, they become Justices of the Supreme Court. How then can it be considered that the Constitution does not apply to them? By .Article 65, Justices hold their offices during good behavior, subject to removal by impeachment or upon x-esolution of two-thirds of the Legislature for good cause shown, after a trial before the Legislature. These terms exclude a power of removal by any other method.
The Constitution controls the Legislative power, and when this has limited and prescribed the methods by which a Justice of the Supreme Court may be removed from office, it is not within the power of the Legislature to remove him by another method. But the Act of 1887 directly removes from office any third or fourth Associate Justice holding a commission on the 3lst day of December. It therefore conflicts with the Constitution. The Act of 1887 was within the Legislative power to enact provided there had been no existing appointments under the Act of 1886. The Constitution requiring but three Justices of the Supreme Court, no more need be required by the statutes which carry out the requirements of the Constitution. When the statutes enact that there shall be more than three, it is necessary for the legal constitution of the Court that the required number shall be commissioned. It is not essential that the whole number shall sit in every case or in any. case. The decisions of a majority of the justices are final and conclusive. Article 69.
By Article 10, no person shall sit as a judge in any case in which he or his relative may have any pecuniary interest. Sickness or temporary absence from the Kingdom may likewise prevent the sitting of a Justice. If a majority sit, and a majority agree in the decision of the case, there is a valid decision of a legal court. Yet the Court requires for its legal status the whole number of Justices to be in commission. Being in commission, the doctrine of vested rights applies. Absolute rights have *209vested in the holder of the appointment for life or good behavior, subject to removal only by prescribed methods, for impeachable cause or for other cause which a two-thirds of the Legislature shall find sufficient, and the King satisfactory. Article 65.
Insanity or physical disability to perform duty may be instanced as grounds for the latter procedure.
It is not conceivable that the office can be abolished without a violation of the vested rights of the Justice so ousted.
The supposable continuance of his salary does not satisfy his rights. He has a right to the powers and honor of the office for the term for which he was elected or appointed.
We are brought by every course of reasoning to the same result, namely, that the appointments under the Act of 1886 are brought under the provisions of the Constitution; that they cannot be distinguished from the appointments which the Constitution prescribes shall as a minimum be made.
A conclusion to the contrary would be in conflict with all the authorities, and unsupported by valid reasoning.